Citation Nr: 1230045	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-20 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected residuals of a crush injury to the left hand/fingers.  




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service in the United States Air Force from November 1960 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   The case has been before the Board on a previous occasion, and was remanded in August 2011 for evidentiary development.  For reasons discussed below, further development is required before a final determination can be made in this case.  

The Veteran is currently unrepresented.  The Veteran had sought to name a one-time agent to represent him in this matter; however, the RO did not accept this individual, a Ms. [redacted], as the Veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran's case has been before the Board on a previous occasion.  Indeed, in August 2011, the appeal was remanded so that a comprehensive VA examination could be afforded addressing a potential secondary relationship between service-connected residuals of a crush injury to the left hand/fingers and the claimed disability of the left shoulder.  The Board had noted that there was, at least potentially, some indication of a diagnosis of radiculopathy in the record, and an expert opinion was sought regarding whether this or any other chronic disorder of the left shoulder was either caused or aggravated beyond the natural progression of the disease process by the crush injury residuals.  It was noted that the service-connected residuals include injury residuals of a fracture to the left fifth finger as analogous to an amputation of the digit, a scar graft site on the fourth finger of the left hand, and scarring on the left forearm manifesting with pain and numbness.  

The examination report which purported to address the Board's questions was dated in August 2011.  Unfortunately, the returned opinion did not answer the questions posed in the remand order.  A Disability Benefits Questionnaire (DBQ) was authored, and the examining physician diagnosed tendonitis in the left shoulder.  Thus, at least with regard to current disability, there is some evidence supportive of the Veteran's contentions contained in this opinion.  With respect to etiology, however, the examiner stated that he could not address the contended secondary relationship without resort to speculation.  The examiner noted that the Veteran had complaints of shoulder pain for 10 years, that this was 40 years after the initial crush injury to the hands, and that there was "no documentation of ongoing shoulder pain."  

If an examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should, in the associated opinion, state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  That is, the examiner must state why he cannot come to a conclusion without resort to speculation.  Further, there was no mention as to whether the Veteran's service-connected disability aggravated the left shoulder disability.  

In the August 2011 opinion, the examiner simply stated, in a rather cursory manner, that he could not offer an opinion without resort to speculation.  As the examiner did not address why his opinion would only be speculative in nature were he to give it, the returned opinion does not carry significant probative weight.  In that regard, as the Board sought an opinion addressing secondary service connection, the returned opinion does not comply with the directed actions in the earlier remand order.  Veterans, as a matter of law, are entitled to substantial compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case will be remanded for a new, comprehensive VA examination addressing the contended etiology of the Veteran's left shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current left shoulder disability.  In this regard, the new examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability, to include tendonitis and radiculopathy, was caused or worsened beyond the natural course of the disease process by the service-connected residuals of a left hand crush injury, to include the skin graft residuals on the fourth finger and forearm, and the loss of use of the fifth left finger.  A rationale should accompany any opinion provided, and should an opinion on this matter be impossible without resort to speculation, the examiner should state whether the question is unanswerable based on the current state of medical knowledge, or, alternatively, if it is based on a limitation of the specific examiner's knowledge or training.  Should it be the latter case, a specialist with the appropriate knowledge should be consulted.   

2.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


